Citation Nr: 1450480	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-08 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Regional Office (RO) in Detroit, Michigan.  

In September 2014, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is available on Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates the Veteran receives ongoing treatment at a VA facility.  As the claim is being remanded, the Veteran's recent treatment records should be obtained.

The Veteran was last afforded a VA examination in September 2010.  In the September 2014 hearing before the undersigned, the Veteran, through his representative, argued for the proposition that his service-connected PTSD had increased in severity.  Additionally, at the September 2014 hearing, the Veteran identified a private physician source that he receives treatment for his PTSD.  

The Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected PTSD and an opportunity to submit the records from his private treating source.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   



Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of VA treatment records dated since September 2010.  

2. The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his service-connected PTSD and to provide any releases necessary for VA to secure records of such treatment or evaluation. 

The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

3.  Then the AOJ should schedule a VA examination to determine the severity of the service-connected PTSD.  

The claims file should be made available to the examiner for review, and all indicated testing should be performed.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



